                      Case 1:19-cv-10722-LJL Document 31 Filed 09/18/20 Page 1 of 3




                                                                                              9/18/2020

                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                WILLIAM THOMAS GOSLING
                                                                                             Assistant Corporation Counsel
Corporation Counsel                             100 CHURCH STREET                                   Phone: (212) 356-2384
                                                NEW YORK, NY 10007                                     Fax: (212) 356-3509
                                                                                             Email: wgosling@law.nyc.gov

                                                                     September 18, 2020
        BY ECF
        Honorable Robert W. Lehrburger
        United States District Court
        Southern District of New York
        500 Pearl Street, Courtroom 18D
        New York, New York 10007

                         Re:   Osiris Mosley v. Police Officer Danny Campbell
                               19 Civ. 10722 (LJL) (RWL)

        Your Honor:
                         I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, and the attorney assigned to represent defendant
        Police Officer Danny Campbell in the above-referenced matter. For the reasons set forth below,
        it is respectfully requested that the Court adjourn, without date: (i) the pre-settlement telephone
        conference scheduled for September 23, 2020; and (ii) the settlement conference scheduled for
        October 13, 2020. This request is made because this Office has taken a “no pay” settlement
        position and, thus, any settlement discussion would be unavailing. In fact, for the reasons set
        forth below, it is defendant’s position that plaintiff’s claims should be withdrawn. Plaintiff does
        not consent to this request.

                         Plaintiff brings this civil action pursuant to 42 U.S.C. § 1983 alleging claims of
        false arrest, malicious prosecution, and excessive force arising out of his arrest on November 24,
        2018 for driving under the influence. (Docket Entry No. 9) An answer was filed on behalf of
        Police Officer Campbell on July 22, 2020; that answer asserted affirmative defenses, including,
        failure to state a claim upon which relief can be granted. (Docket Entry No. 20) On August 5,
        2020 the parties appeared via telephone for an Initial Conference before the Honorable Lewis J.
        Liman. (Docket Text Entry dated August 5, 2020) As required under Judge Liman’s Individual
        Rules, on August 6, 2020, the parties filed a Joint Case Management Plan and Scheduling Order,
        which included, as recommended by the Scheduling Order, the parties’ proposal for following
        alternative dispute resolution mechanisms by referral for settlement discussions. (Docket Entry
        Nos. 23, 24) On August 13, 2020, a pre-settlement telephone conference was scheduled for
        September 23, 2020 at 9:30 a.m. and a Settlement Conference was scheduled for October 13,
        2020 at 9:30 a.m. (Docket Entry Nos. 26, 27)
           Case 1:19-cv-10722-LJL Document 31 Filed 09/18/20 Page 2 of 3




                 It is the position of this Office that settlement of any amount is not appropriate
given the factual circumstances of the underlying incident. More specifically, during the Initial
Conference held on August 5, 20201, plaintiff admitted that, when he was pulled over by police
on November 24, 2018, the vehicle he was driving had no operable headlamp (a violation of New
York State Vehicle and Traffic Law Section 376-A); plaintiff further admitted that, on the date of
his arrest, he had been driving without a driver’s license (a violation of New York State Vehicle
and Traffic Law Section 509-4). The NYPD Arrest Report confirms that plaintiff was arrested
for, among other things, driving with no operable headlamp and without a license. Thus, there
was probable cause both to stop the plaintiff and for his arrest.

                  It is well established that a stop based on reasonable suspicion of a traffic
violation does not offend the Fourth Amendment. See, e.g., United States v. Stewart, 551 F.3d
187, 191 (2d Cir. 2009) ("We have held repeatedly that a traffic stop based on a reasonable
suspicion of a traffic violation comports with the Fourth Amendment."); United States v. Jenkins,
452 F.3d 207, 212 (2d Cir. 2006) ("We find no error in the District Court's determination that the
initial basis for the stop of the SUV was valid because the officers reasonably believed that the
SUV lacked license plates, which would have been a violation of VTL [Vehicle and Traffic Law]
§ 402(1)(a)."). See also, United States v. White, 298 F. Supp. 3d 451, 456-57 (E.D.N.Y. 2018)
(“… the law in this circuit is clear that "the reasonable suspicion of a traffic violation provides a
sufficient basis under the Fourth Amendment for law enforcement officers to make a traffic
stop,") (quoting Stewart, 551 F.3d at 193); Briukhan v. City of New York, 147 F. Supp.3d 56, 60
(E.D.N.Y. 2015) (Glasser, J.) ("Even a minor traffic violation may constitute a specific and
articulable fact sufficient to provide probable cause for the stop." (internal quotation marks and
citation omitted)); Gonzalez v. City of New York, 2000 U.S. Dist. LEXIS 16153, at **15-16
(S.D.N.Y. Nov. 3, 2000) (“A police officer’s observation of a traffic offense, however minor,
gives the officer reasonable suspicion to stop the driver of the vehicle for further investigation.”).

                 Further, the Supreme Court has held that a person can be arrested for even a
minor traffic offense; more specifically, the Court held that the Fourth Amendment does not
forbid a warrantless arrest for a minor criminal offense, such as a misdemeanor seatbelt violation
punishable only by a fine. Atwater v. City of Lago Vista, 532 U.S. 318, 340 (2001). “If an
officer has probable cause to believe that an individual has committed even a very minor criminal
offense in his presence, he may, without violating the Fourth Amendment, arrest the
offender.” Id., 532 U.S. at 354. “As long as there was probable cause to arrest the plaintiff for
any offense—even a minor traffic violation—a false arrest claim will fail.” Johnson v. City of
New York, 2020 U.S. Dist. LEXIS 91845, at *9 (S.D.N.Y. May 26, 2020). Accordingly,
plaintiff’s claims fail2.

              Thus, after careful consideration of the merits of the case, this Office has
determined that no settlement payment should be authorized at this time and, moreover, that

1
 A copy of the transcript of that proceeding was ordered by this Office on September 3, 2020;
however, as of this writing the undersigned has not yet received same.
2
  It is also defendant’s position that the body-worn camera footage of this incident will result in
the dismissal of plaintiff’s excessive force claim.
          Case 1:19-cv-10722-LJL Document 31 Filed 09/18/20 Page 3 of 3




plaintiff should withdraw his case. For these reasons, it is respectfully requested that both the
pre-settlement telephone conference (September 23, 2020) and the settlement conference
(October 13, 2020) be adjourned without date.

              Thank you for your consideration herein.



                                                           Respectfully submitted,

                                                           William Thomas Gosling /S
                                                           William Thomas Gosling
                                                           Assistant Corporation Counsel
                                                           Special Federal Litigation Division


cc:    Osiris Mosley
       Plaintiff pro se
       400 Mountain Road, Apt 1N
       Union City, New Jersey 07087




          Defendant's request to adjourn the pre-settlement conference call and
          settlement conference is denied. The September 23, 2020 pre-settlement
          conference call will go forward, and the Court will determine at that time
          whether the settlement conference should proceed.




                                                  9/18/2020
